Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/596,139 filed on 10/08/2019. 

Response to Amendments
This is in response to the amendments filed on 08/05/2021. Independent claims 1, 7 and 21 have been amended. Claim 6 and 18-20 are canceled. Claims 1-5, 7-17 and 21 are currently pending and have been considered below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 12/13/2021 by applicant’s representative Mr. Randolph E. Treece (Reg. No. 69,848).
The application has been amended as follows:
18.	(Canceled)
19.	(Canceled)


Allowable Subject Matter
Claims 1-5, 7-17 and 21 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record EDWARDS; Jonathan L.et al., Pub. No.: US 2016/0180087 A1 and MORE; Ajinkya, Pub. No.: US 2016/0379289 A1 individually or in combination do not disclose the invention as filed. EDWARDS discloses a technique of generating a honey trap system for a malware intruder by identifying target data and tokenizing the object data in a decoy file to create algorithm for malware prevention. MORE discloses a technique of tokenizing target data with labels and creating a sequence of tokens to use as a signature for further data processing.
What is missing from the prior art is generating a honey trap system for a malware intruder by identifying target data and tokenizing the object data with a customizable attribute remediation substitution technique with tokens for decoy intrusion.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 7 and 21 and thereby claims 1, 7 and 21  are considered allowable. The dependent claims which further limit claims 1, 7 and 21 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491